DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Attorneys Michael Scott and Nicole Bashor on 10 February 2022.

The application has been amended as follows: 
Claim 1 replace “and” between “step” and “providing” in line 8 with “directly”.
Claim 11 insert “directly” between “absorber” and “providing” in line 4. 

Election/Restrictions
Claims 11-19 are directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 1-10 and Claim 20, directed to the process of making or using an allowable product and a related system, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 7 August 2020 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: Claims 1, 11, and 20 all require that the absorber directly provides a carbon dioxide rich gaseous stream. In this instance "directly" is interpreted to require that the carbon dioxide rich gaseous stream is an outlet stream of the absorber. Further, the term "directly" requires that the absorber separates a source stream, in particular a compressed gaseous stream (Claims 1 and 20), into a carbon dioxide rich gaseous stream (Claims 1, 11, and 20) and a contaminant rich stream (Claim 20). Due to the comprising language of the claim, an absorber which directly provides a carbon dioxide rich gaseous stream does not require said gaseous stream to flow directly into the distillation column. The previously applied prior art, Find (US 2009/0101007) of the 18 August 2021 Final Rejection, teaches the absorber providing a carbon dioxide rich gaseous through further processing in another column and thus the absorber does not directly provide a carbon dioxide rich gaseous stream. Schuftan (US 4,371,381) does teach a similar process, but all of the purified carbon dioxide gas is condensed to a liquid before it leaves the absorber and thus is not directly provided as a gaseous stream by the absorber. No other applicable art has been found which teaches this limitation in combination with the other limitations of the Claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
 Other Cited Art
All other art cited not detailed above is considered relevant to at least some portion or feature of the current application and is cited for possible future use for reference. Applicant may find it useful to be familiar with all cited art for possible future discussion.
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIT E ANBACHT whose telephone number is (571)272-9876.  The examiner can normally be reached on M, T, R, F 11 am - 4 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Michener can be reached on (571) 272-1424.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-9876.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


BRIT E. ANBACHT
Examiner
Art Unit 1776


/BEA/Examiner, Art Unit 1776                                                                                                                                                                                                        
/JENNIFER K MICHENER/Supervisory Patent Examiner, Art Unit 1776